Citation Nr: 0721354	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

Although the veteran underwent a VA examination in this case 
in March 2004, the examiner noted there were no service 
records contained in the claims file.  The record shows that 
the service medical records were obtained by the RO in May 
2004, after the VA medical examination was conducted.  The 
service medical records indicate a psychiatric evaluation of 
the veteran in 1975.  As relevant service records were not 
available to the examiner, the Board finds that an additional 
VA examination should be conducted to determine the current 
nature and etiology of his disability.

The evidence indicates that veteran reporting psychiatric 
treatment at the Bedford VA Medical Center (VAMC) from 
December 1993.  Although there are some treatment records 
from that facility dating from March 1999 to 2004, it does 
not appear that records prior to March 1999 have been 
requested.  Current records from that facility should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In a VA medical treatment record dated July 2001, the veteran 
indicates that he was treated at Malden Hospital for 
attempted suicide in 1999 and was treated on an inpatient 
basis for one week.  Medical records from Malden Hospital 
should be requested on remand. 38 C.F.R. § 3.159(c)(1) 
(2006).

The evidence indicates that veteran's claim for benefits from 
the Social Security Administration has been approved.  
Records from that agency should also be obtained.

Finally, although the veteran was provided with notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
in January 2004, that notice did not advise the veteran to 
submit any evidence in his possession that pertains to the 
claim.  Moreover, the veteran has not been provided with 
notice of the type of information and evidence needed to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a request that 
the veteran provide any evidence in his 
possession that pertains to his claim; as 
well as an explanation of the information 
needed to establish a disability rating 
and an effective date for the disability 
on appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for psychiatric 
disorders.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers, including private medical 
records from Malden Hospital in 1999.  
Additionally, outpatient treatment records 
from the VAMC in Bedford, Massachusetts 
dated from 1993 to March 1999, and since 
January 2004 should be obtained.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

3.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
the nature, extent, and etiology of any 
current psychiatric disorders found.  The 
veteran's claims file must be made 
available to and reviewed by the physician 
in conjunction with the examination.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
Following review of the claims file and 
examination of the veteran, the 
psychiatrist should provide a diagnosis 
for any psychiatric disorders found, and 
provide an opinion as to whether the 
disorder is more likely, less likely, or 
at least as likely as not related to the 
veteran's active military service.  A 
rationale for all opinions rendered should 
be provided.

5.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



